Filed 5/19/22 P. v. Clark CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                  C091978

                   Plaintiff and Respondent,                                     (Super. Ct. No. 00F06600)

         v.

KEVIN CLARK,

                   Defendant and Appellant.




         Defendant Kevin Clark appeals from the trial court’s order denying his petition for
resentencing under Penal Code section 1170.951 as to his conviction for first degree
murder. In a multi-faceted argument encompassed by a single heading, defendant
contends the trial court erred in (1) finding him ineligible for relief as a matter of law, as
he made a prima facie showing of eligibility; (2) engaging in improper factfinding; and




1   Undesignated statutory references are to the Penal Code.

                                                             1
(3) not giving him an opportunity to file a supplemental brief in propria persona after his
counsel filed a supplemental brief purporting to be filed pursuant to People v. Wende
(1979) 25 Cal.3d 436 in the trial court.
       The Attorney General responds that the record of conviction establishes that
defendant was convicted of murder as the actual killer or as a direct aider and abettor and
is therefore ineligible for relief. He adds the trial court was not required to allow
defendant to file a brief in propria persona and that any error was harmless.
       We will affirm the trial court’s order denying the petition.
                  FACTUAL AND PROCEDURAL BACKGROUND
       Defendant’s Case
       A detailed recitation of the underlying facts is set forth in our prior opinion in this
case. For purposes of our current review, it suffices to say that in December 1999,
defendant and his sister Helen Tibon lived together with the victim and the victim’s
toddler daughter. The three adults stole mail and made money from the credit cards,
checks, and other financial information they found. The victim was arrested in the fraud
scheme and spent about two months in jail before defendant bailed her out. In March
2000, Tibon told a friend she and defendant had killed the victim. The friend went to
defendant’s home and found the victim nude in the bathtub, gravely injured but still alive.
When the friend returned the next day, the victim was dead. Defendant and Tibon
dismembered the victim’s body, burned parts of it in a fireplace, and stored other portions
in a cousin’s home. (People v. Clark (Nov. 10, 2004, C043131) [nonpub. opn.] (Clark).)
       Defendant was charged with murder (§ 187) and was tried jointly with Tibon
before separate juries. (Clark, supra, C043131.) Defendant’s jury was instructed
regarding murder pursuant to CALJIC Nos. 8.10 (defining murder), 8.11 (defining malice
aforethought), and 8.30 (second degree murder). The jury was further instructed per
CALJIC No. 8.20 that, if it found “that the killing was preceded and accompanied by a
clear, deliberate intent on the part of the defendant to kill, which was the result of

                                              2
deliberation and premeditation, so that it must have been formed upon pre-existing
reflection and not under a sudden heat of passion or other condition precluding the idea
of deliberation, it is murder of the first degree.” The jury was also instructed regarding
direct aiding and abetting pursuant to CALJIC No. 3.01.
       In addition, at the request of defendant’s counsel, the trial court instructed the jury
regarding conspiracy with modified versions of CALJIC Nos. 6.10.5 (defining conspiracy
and overt act) and 6.11 (defining joint responsibility). The instructions noted that
conspiracy was not charged in the case, and that “in order to find a witness to be a
member of a conspiracy, in addition to proof of the unlawful agreement and specific
intent, there must be some proof of the commission of at least one overt act. It is not
necessary to such a finding as to any particular witness that [the] witness personally
committed the overt act, if he or she was one of the alleged conspirators when the alleged
overt act was committed.” (Italics added.) The instructions continued: “Each member of
a criminal conspiracy is liable for each act and bound by each declaration of every other
member of the conspiracy if that act or declaration is in furtherance of the object of the
conspiracy. . . . [¶] A member of a conspiracy is not only guilty of the particular crime
that to his knowledge his confederates did agree to and commit, but is also liable for the
natur[al] and probable consequences of any act of a co-conspirator to further the object of
the conspiracy, even though that crime is not intended as a part of the agreed upon
objective and even though he was not present at the time of the commission of the act.
[¶] You must determine whether the witness is guilty as a member of a conspiracy to
commit the originally agreed upon crime or crimes, and, if so, whether the crime alleged
in Count One was perpetrated by a co-conspirato[r] in furtherance of that conspiracy and
was a natural and probable consequence of the agreed upon criminal objective of the
conspiracy.”




                                              3
       Although the prosecutor did not object to the trial court’s use of CALJIC Nos.
6.10.5 and 6.11, he expressed concern about their use, explaining that even though he did
not plan to argue defendant was guilty under the theory of natural and probable
consequences, he understood that defense counsel would argue that certain witnesses
were coconspirators, and “it’s not going to be a hard leap for [the jury][to] say, well,
[defendant] is a co-conspirator, too, so therefore he’s guilty.”
       During closing argument, defense counsel argued there had been a conspiracy to
commit mail fraud, to dispose of a body, and to commit murder. Defense counsel pointed
to the testimony of Tibon’s friend and argued the friend had encouraged the murder and
therefore was guilty of conspiracy to commit murder. He then argued that the natural and
probable consequence of the conspiracy to commit mail fraud was the killing of the
victim, since she had been arrested and might have implicated defendant and Tibon.
       The prosecutor argued defendant was guilty of murder either as the actual killer or
as an aider and abettor and noted that some of the witnesses had pleaded guilty to helping
cover up the victim’s murder and had been sentenced to jail. In his rebuttal, the
prosecutor argued the jury should not disbelieve the testimony of Tibon’s friend (about
defendant’s role in the murder) merely because the friend may have been involved in a
mail fraud conspiracy or a murder conspiracy.
       The jury found defendant guilty of first degree murder. (§ 187, subd. (a).) He was
sentenced to state prison for 25 years to life, and we affirmed the judgment on appeal.
(Clark, supra, C043131.)
       Defendant’s Petition
       In July 2019, defendant filed a petition for resentencing under section 1170.95.
Defendant declared an information had been filed against him that allowed the
prosecution to proceed under a theory of felony murder or murder under the natural and
probable consequences doctrine, he was convicted of first or second degree murder
pursuant to the felony-murder rule or the natural and probable consequences doctrine,

                                              4
and he could not now be convicted of first or second degree murder based on the recent
changes to sections 188 and 189. The trial court appointed counsel.
        In August 2019, the prosecution filed a response to defendant’s petition, arguing
as relevant here that defendant was not eligible for relief because he was the actual killer
and asking the trial court to dismiss defendant’s petition.
        In November 2019, defense counsel filed a brief, arguing as relevant here, that
defendant had made a prima facie showing of eligibility for resentencing under section
1170.95, based on his declaration in his petition. In March 2020, counsel filed a
supplemental brief acknowledging that it “does not appear that the jury was instructed on
either theory of felony-murder or the natural and probable consequence doctrine as set
forth in [§ 1170.95]” and asking the trial court to independently review the record under
Wende to determine whether defendant was eligible for resentencing under section
1170.95.
        Later that month, the trial court denied defendant’s petition, reasoning he had
failed to make a prima facie showing that he was entitled to relief. The court noted it had
received the briefs from the parties and the “facts proved at trial . . . were that [defendant
and Tibon] killed the victim.” The court also noted that the jury was not instructed on
either felony murder or the natural and probable consequences doctrine of aider and
abettor liability.
        Defendant timely appealed. After multiple continuances in the briefing schedule,
the case was fully briefed on January 31, 2022, and assigned to this panel on February 15,
2022. The parties waived argument and the case was deemed submitted on April 12,
2022.
                                       DISCUSSION
        Senate Bill No. 1437 (2017-2018 Reg. Sess.) (Senate Bill No. 1437), which
became effective on January 1, 2019, “amend[ed] the felony murder rule and the natural
and probable consequences doctrine, as it relates to murder, to ensure that murder

                                              5
liability is not imposed on a person who is not the actual killer, did not act with the intent
to kill, or was not a major participant in the underlying felony who acted with reckless
indifference to human life.” (Stats. 2018, ch. 1015, § 1, subd. (f); People v. Gentile
(2020) 10 Cal.5th 830, 842.)
       Section 188, which defines malice, now provides in part: “Except as stated in
subdivision (e) of Section 189, in order to be convicted of murder, a principal in a crime
shall act with malice aforethought. Malice shall not be imputed to a person based solely
on his or her participation in a crime.” (§ 188, subd. (a)(3); Stats. 2018, ch. 1015, § 2.)
Section 189, subdivision (e) now limits the circumstances under which a person may be
convicted of felony murder: “A participant in the perpetration or attempted perpetration
of a felony listed in subdivision (a) [defining first degree murder] in which a death occurs
is liable for murder only if one of the following is proven: [¶] (1) The person was the
actual killer. [¶] (2) The person was not the actual killer, but, with the intent to kill,
aided, abetted, counseled, commanded, induced, solicited, requested, or assisted the
actual killer in the commission of murder in the first degree. [¶] (3) The person was a
major participant in the underlying felony and acted with reckless indifference to human
life, as described in subdivision (d) of Section 190.2.” (Stats. 2018, ch. 1015, § 3.)
       Senate Bill No. 1437 also added section 1170.95, which allows those “convicted
of felony murder or murder under the natural and probable consequences doctrine or
other theory under which malice is imputed to a person based solely on that person’s
participation in a crime” to petition the court for relief “when all of the following
conditions apply: [¶] (1) A complaint, information, or indictment was filed against the
petitioner that allowed the prosecution to proceed under a theory of felony murder,
murder under the natural and probable consequences doctrine or other theory under
which malice is imputed to a person based solely on that person’s participation in a
crime . . . . [¶] (2) The petitioner was convicted of murder . . . following a trial . . . . [¶]
(3) The petitioner could not presently be convicted of murder . . . because of changes to

                                                6
[s]ection 188 or 189 made effective January 1, 2019.” (§ 1170.95, subd. (a); Stats. 2018,
ch. 1015, § 4.)
       “Within 60 days after service of a petition that meets the requirements set forth in
subdivision (b), the prosecutor shall file and serve a response. The petitioner may file
and serve a reply within 30 days after the prosecutor’s response is served. These
deadlines shall be extended for good cause. After the parties have had an opportunity to
submit briefings, the court shall hold a hearing to determine whether the petitioner has
made a prima facie case for relief. If the petitioner makes a prima facie showing that the
petitioner is entitled to relief, the court shall issue an order to show cause. If the court
declines to make an order to show cause, it shall provide a statement fully setting forth its
reasons for doing so.” (§ 1170.95, subd. (c); Stats. 2018, ch. 1015, § 4.)
       Our Supreme Court has clarified that section 1170.95, subdivision (c) requires
only a single prima facie showing and entitles the petitioner to the appointment of
counsel upon the filing of a facially sufficient petition. (People v. Lewis (2021) 11
Cal.5th 952 (Lewis).) Once the court has appointed counsel and received briefing from
the parties, it may rely on the record of conviction (including a prior appellate court
opinion) in determining whether that single prima facie showing has been made. (Id. at
pp. 971-972.)
       The prima facie inquiry under section 1170.95 subdivision (c) is “limited.”
(Lewis, supra, 11 Cal.5th at p. 971.) The court “ ‘ “takes petitioner’s factual allegations
as true and makes a preliminary assessment regarding whether the petitioner would be
entitled to relief if his or her factual allegations were proved. If so, the court must issue
an order to show cause.” ’ ” (Ibid.) “In reviewing any part of the record of conviction at
this preliminary juncture, a trial court should not engage in ‘factfinding involving the
weighing of evidence or the exercise of discretion.’ ” (Id. at p. 972.)




                                               7
       We first address defendant’s contention that, after defense counsel filed a
supplemental brief requesting Wende review, the trial court erred in considering the
record of conviction without first giving defendant an opportunity to file a supplemental
brief. On appeal, defendant concedes the Wende procedures do not apply to proceedings
in the trial court. (People v. Thurman (2007) 157 Cal.App.4th 36, 45 [Wende procedures
only apply to a defendant’s first appeal and do not extend to trial court proceedings].)
Still, defendant argues that his counsel’s Wende brief indicated to the trial court that
defense counsel no longer supported the arguments made in prior briefs, and he was thus
entitled to additional briefing because Lewis requires an opportunity for briefing before
the trial court may consider the record of conviction. (See Lewis, supra, 11 Cal.5th at p.
957.) Defendant’s argument ignores the fact that he had ample opportunity to submit
briefing in support of his petition and did so, with the help of appointed counsel.
Defendant points to no authority suggesting he had the right to file yet another brief in the
trial court, and we decline defendant’s invitation to find such a right, particularly given
the fact that Wende procedures were inapplicable. Further, as we next explain, because
defendant is ineligible for relief as a matter of law, no prejudice could have resulted from
any dearth in briefing.
       Defendant next argues the trial court engaged in improper factfinding and
erroneously weighed the evidence in denying his petition. He points to evidence
introduced at trial whereby he argues the jury might have found him guilty of murder as
an aider and abettor under the natural and probable consequences theory. He adds that it
was error to deny his petition, because the jury could have found him guilty of murder
under the natural and probable consequences theory given that the jury was instructed on
aiding and abetting, conspiracy, and the natural and probable consequences theory,
referencing the extra instructions that were given to the jury regarding the witnesses at
defendant’s request.



                                              8
       As we have set forth above, the jury found defendant guilty of first degree murder,
necessarily finding per CALJIC No. 8.20 “that the killing was preceded and accompanied
by a clear, deliberate intent on the part of the defendant to kill, which was the result of
deliberation and premeditation.” Defendant was not charged with conspiracy and was
not a witness in his case. Although the jury was instructed on request of defendant’s trial
counsel that it could find one or more witnesses guilty of an unspecified conspiracy, it
was not instructed that it could find defendant guilty of anything, let alone murder, based
on his or any witness’s participation in a conspiracy. The prosecutor argued defendant
was guilty of murder either as the actual killer or as a direct aider and abettor, and the
jury was not instructed on any other theory of liability for murder, such as liability as an
aider and abettor under a natural and probable consequences theory. The jury was
instructed pursuant to CALJIC No. 1.00 that it must follow the law as stated by the court,
and defense counsel’s speculative statements during closing argument about various
possible conspiracies did not transform the instructions into directions to the jury that it
could find defendant liable for first degree murder with deliberation and premeditation
based on a theory of natural and probable consequences.
       We agree that the record of conviction establishes defendant was convicted of first
degree murder either as the actual killer or a direct aider and abettor. Because the
criminal liability of direct aiders and abettors did not change under Sen. Bill No. 1437
(see People v. Gentile, supra, 10 Cal.5th at p. 848), the trial court did not err in denying
the petition for resentencing under section 1170.95 as defendant is ineligible for relief as
a matter of law.




                                              9
                                     DISPOSITION
      The trial court’s order denying the petition is affirmed.




                                                       /s/
                                                 Duarte, J.



We concur:




     /s/
Robie, Acting P. J.




     /s/
Renner, J.




                                            10